Case: 4:16-cv-00180-CDP Doc. #: 143 Filed: 02/05/21 Page: 1 of 4 PageID #: 2640




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )         Case No. 4:16 CV 180 CDP
                                           )
THE CITY OF FERGUSON,                      )
                                           )
      Defendant.                           )
                                           )

      MEMORANDUM AND ORDER SETTING TELEPHONIC AND
    VIDEOCONFERENCE STATUS HEARING AND NOTICE OF LIVE
     AUDIO STREAMING APRIL 8, 2021 STATUS HEARING UNDER
           DISTRICT COURT AUDIO STREAMING PILOT

      The next status hearing in this case will be held on April 8, 2021 at 11:00

a.m. In recognition of the spread of the COVID-19 virus and the continuing need

to assist in the preservation of public safety and health during this period of

national emergency, the attorneys and Monitor will appear by videoconference and

the public will be able to listen to the hearing by telephone or by listening on

the court’s YouTube channel. To listen by telephone members of the public may

call telephone number 1-669-254-5252, Meeting ID: 160 670 3965. To listen by

YouTube members of the public may access the court’s YouTube channel at



                                          1
Case: 4:16-cv-00180-CDP Doc. #: 143 Filed: 02/05/21 Page: 2 of 4 PageID #: 2641


[https://www.youtube.com/channel/UCIWD5tA9DvZskM37uuuPBMg/]. No in

person appearances are allowed.

      Pursuant to E.D. Mo. L.R. 13.02, all means of photographing, recording,

broadcasting, and televising this hearing are prohibited. Accordingly, audio of the

proceeding, in full or in part, may not be photographed, recorded, broadcasted, or

televised.

      To afford the public the opportunity to be heard, the Court will permit

members of the public to submit written statements in advance of the hearing. Any

person wishing to provide written comments regarding the status of the

implementation of the Consent Decree may do so by sending a written submission

of no more than five pages to the Monitor at Fergusonmonitor@hoganlovells.com

between March 15, 2021 and 5 p.m. on April 5, 2021. Persons making written

submissions must include their full names. No telephone calls, anonymous

submissions, or submissions that do not comply with these requirements will

be considered. The written statements will not be docketed in the Court file,

placed on the Court’s website for this case, or otherwise read into the record of

proceedings at this status hearing. In addition, the Monitor will forward all timely

submissions to the parties and the Court for review and consideration before the

hearing, and the parties, the Monitor, and/or the Court may address particular

submissions at the hearing as deemed appropriate. The written transcript of this


                                          2
Case: 4:16-cv-00180-CDP Doc. #: 143 Filed: 02/05/21 Page: 3 of 4 PageID #: 2642


status hearing will be placed on the Court’s website for viewing by the public

without charge.

      Accordingly,

      IT IS HEREBY ORDERED that the Court will hold a videoconference

status hearing with all counsel and the Monitor on Thursday, April 8, 2021 at

11:00 a.m. The Court will provide counsel and the Monitor with the procedures

for joining the videoconference.

      IT IS FURTHER ORDERED that any members of the public who wish

to listen to the hearing may do so by calling in to the Court’s conference line by

dialing the following number: 1-669-254-5252, Meeting ID: 160 670 3965. They

may also listen to the hearing on the court’s YouTube channel, accessible at

https://www.youtube.com/channel/UCIWD5tA9DvZskM37uuuPBMg/.

      Pursuant to E.D. Mo. L.R. 13.02, all means of photographing, recording,

broadcasting, and televising are prohibited. Audio of the proceeding, in full or in

part, may not be photographed, recorded, broadcasted, or televised.

      IT IS FURTHER ORDERED that any person wishing to provide written

comments regarding the status of the implementation of the Consent Decree may

do so by sending a written submission of no more than five pages to the Monitor at

Fergusonmonitor@hoganlovells.com between March 15, 2020 and 5 p.m. on

April 5, 2021. Persons making written submissions must include their full


                                          3
Case: 4:16-cv-00180-CDP Doc. #: 143 Filed: 02/05/21 Page: 4 of 4 PageID #: 2643


names. No telephone calls, anonymous submissions, or written submissions

that do not comply with these requirements will be considered. The Monitor

will provide copies of the emails to the parties and to the Court before the hearing.




                                           ________________________________
                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE


  Dated this 5th day of February, 2021.




                                          4
